Citation Nr: 0706604	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder or a disorder manifested by explosive anger.

3.  Entitlement to an increased rating for a back disorder, 
currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1982, with additional prior service totaling two years, eight 
months, and one day.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision entered in August 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, denying the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD) 
or a disorder manifested by explosive anger and his claim for 
a rating in excess of 10 percent for his right knee disorder.  
This appeal also stems from adverse action of the RO in 
November 2004, denying the veteran's claim for service 
connection for a bipolar disorder and his claims for ratings 
in excess of 40 percent and 10 percent for his back and left 
knee disorders, respectively.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2006.  A 
transcript of that proceeding is of record.  Prior to the 
hearing, the veteran indicated that he would be submitting a 
copy of a police report in connection with his PTSD claim, 
but such was not then offered for submission during the July 
2006 hearing.  No other submission of evidence by or on 
behalf of the veteran has occurred subsequent to such 
hearing.  

The veteran also submitted a timely notice of disagreement 
with the part of a November 2004 RO decision that denied his 
claim for a total compensation rating based upon individual 
unemployability.  A statement of the case was issued in April 
2006 but no subsequent correspondence has been received that 
addresses this matter.  The veteran specifically limited his 
appeal to the issues styled on the first page of this 
decision at the July 2006 Board hearing.  See hearing 
transcript, page 2.  The appeal for a total compensation 
rating based upon individual unemployability has not been 
perfected and it is not contended otherwise.  Accordingly, 
this issue is not in appellate status.  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20,302(b) (2006). 

The claim for a rating in excess of 40 percent for the 
veteran's back disorder is addressed in the REMAND portion of 
the decision below.  This matter is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate these claims.

2.  A bipolar disorder and an intermittent explosive disorder 
were not present during service or for some years thereafter 
and there is no competent evidence of a nexus between either 
disorder and any incident of service.  

3.  While symptoms of PTSD are noted, recent psychiatric 
examinations have found that the veteran does not meet the 
diagnostic criteria for PTSD, and there is no competent 
evidence that links an earlier post-service diagnosis of PTSD 
to any incident of service, to include an alleged stressor.  

4.  The veteran's service-connected right knee disorder is 
currently manifested by degenerative arthritis with 
limitation of flexion to 100 degrees and limitation of 
extension to 5 degrees; there is no medical evidence of 
ankylosis, lateral instability, subluxation, or recurrent 
episodes of locking with pain and effusion into the joint.  

5.  The veteran's service-connected left knee disorder is 
currently manifested by degenerative arthritis and range of 
motion from 0 degrees of extension to 120 degrees of flexion; 
there is also present mild or slight instability of the 
ligamentous structure of the left knee; there is no medical 
evidence of ankylosis, more than slight instability, 
subluxation, or recurrent episodes of locking with pain and 
effusion into the joint.


CONCLUSIONS OF LAW

1.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2006).

2.  Neither PTSD, nor an intermittent explosive disorder, was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2006).

3.  The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 
9-98; VAOPGCPREC 9-2004.

4.  The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5260, 5261 (2006); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991);VAOPGCPREC 9-2004.

5.  The criteria for the assignment of a separate, 10 percent 
rating, but none greater, for slight instability of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 
5257, 5258 (2006); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claims for 
service connection and his claims for increase, notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain for the 
veteran was provided in the RO's letters of August 2003 and 
March 2004.   The veteran was thereby notified that he should 
submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the August 2003 VCAA letter pertaining to the 
PTSD and right knee claims was issued to the veteran prior to 
entry of the initial RO decision as to those matters in 
December 2003 and the RO furnished to him a VCAA letter in 
March 2004 as to the remaining matters prior to the initial 
adjudication of such claims in November 2004.  Notice as to 
disability ratings or effective dates pursuant to 
Dingess/Hartman is lacking, but any error as to notice under 
Dingess/Hartman is found to be harmless, and it is determined 
that prejudice would not result to the veteran were the Board 
to enter a final decision as to the matters herein addressed 
on their merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains the veteran's service medical records and 
voluminous records relating to VA and other medical treatment 
received by the veteran during postservice years.  The record 
reflects that VA medical and psychiatric examinations have 
been afforded the veteran during the course of the instant 
appeal, with such examinations having been comprehensive in 
scope and productive of detailed clinical and laboratory 
findings.  The knee examinations are adequate for rating 
purposes and the most recent psychiatric examination ruled 
out a current diagnosis of PTSD.  The latter examiner also 
failed to identify a nexus between the veteran's claimed 
bipolar or an explosive disorder and any incident of service.  
As there is ample competent evidence of record to render an 
appellate decision, there is no duty to provide another 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including a psychosis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  

As provided by 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown, and, as such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
instance.  Even were that statute applicable to the facts of 
this case, it is noted that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

Despite testimony from the veteran that he developed PTSD, as 
well as explosive anger and bipolar disorders, while he was 
serving in the military, service medical records fail to 
reference any complaint or finding relating to any of those 
entities.  None of the alleged disorders is in the nature of 
a psychosis; that notwithstanding, no diagnosis of PTSD, or 
explosive anger or bipolar disorder, is shown during the one-
year period following the veteran's last discharge from 
service in November 1982.  

Thereafter, the record denotes a reference in August 2000 to 
the veteran's antisocial behavior, and on occasions in 
September and October 2000, a diagnostic assessment of rule 
out PTSD, non-combat related, was set forth.  In December 
2000, an assessment of PTSD-appointment pending was 
indicated, and in January 2001, a VA clinician noted that it 
was unclear whether the veteran met the criteria for entry of 
a diagnosis of PTSD, although it was likely that the criteria 
for a diagnosis of an anti-social personality disorder were 
met.  When recounting his medical history in February 2001, 
the veteran reported that he suffered from PTSD; diagnoses of 
PTSD and anti-social behavior were identified in a VA 
progress note compiled in April 2001.  Two VA physicians 
examined the veteran in June 2001, one of whom offered a 
diagnosis of rule out PTSD--non-combat, with the other 
setting forth pertinent diagnoses of rule out non-military 
PTSD and rule out an impulse control disorder.  

An entry in VA outpatient records in September 2001 reflects 
the initial diagnosis of a bipolar disorder, also referred to 
as major depression.  Such diagnosis is echoed in a variety 
of subsequently recorded evaluation and treatment reports.  
Further notations in the same month denote a diagnosis of 
rule out an intermittent explosive disorder (IED) as well as 
an unqualified diagnosis of an IED.  In December 2002, 
diagnoses of possible PTSD and PTSD, in addition to an anti-
social personality disorder, were entered.  The veteran was 
noted to have an antisocial personality in January 2003.  

In September 2003, the veteran was afforded a VA psychiatric 
examination, primarily for the purpose of determining whether 
he has PTSD related to military service.  Findings therefrom, 
albeit in the absence of a review of the veteran's claims 
folder, yielded diagnoses of an impulse control disorder; an 
anti-social personality disorder; a history of polysubstance 
abuse; and symptoms of PTSD, but not enough for a diagnosis 
thereof.  

The record further identifies a notation in VA outpatient 
notes in December 2003 with respect to the presence of anti-
social traits as part of the veteran's personality.  A 
treating VA psychiatrist in his January 2004 report indicated 
that the veteran had received treatment for more than six 
months for a bipolar disorder, noting, as well, that there 
were also present symptoms of PTSD.  The veteran's treating 
psychologist at VA reiterated in his April 2004 
correspondence that the veteran's diagnoses included bipolar 
and polysubstance disorders.  The psychologist further noted 
that, during his three-year course of treatment, the veteran 
had been prone to relapse to illicit drugs and to marked mood 
swings characterized significant depression, agitation, and 
explosion.  When not controlled by medication, the veteran 
was noted to demonstrate a capacity for agitation and 
explosive behavior that appeared to be of a longstanding 
nature, resulting in extremely aggressive and assaultive 
actions and leading to serious legal entanglements and 
incarcerations.  

With respect to the veteran's PTSD claim, the veteran has 
failed to show that he has PTSD related to his military 
service.  The record is devoid of medical evidence of a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
notwithstanding entry of diagnoses of PTSD by one or more 
medical professionals without an evidentiary basis or simply 
based on an historical account offered by the veteran.  The 
better evidence and that which if by far more persuasive is 
that offered by various and sundry VA clinicians who have 
expressed their uncertainty both as to the existence of the 
veteran's PTSD and, if present, whether its bears any 
relationship to his military service, and those medical 
professionals who have determined that a diagnosis of PTSD is 
not warranted.  Statements from the veteran's treating VA 
psychiatrist and psychologist and a VA examining psychiatrist 
note no more than the presence of PTSD symptoms and have 
specifically excluded a PTSD diagnosis.  That is, this 
competent evidence shows that the veteran does not meet the 
diagnostic criteria for PTSD.  That being the case, denial of 
the PTSD claim is required.   Hickson, supra.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

Regarding the veteran's claim for service connection for 
explosive anger or an IED, and for a bipolar disorder, the 
record is found to adequately identify current disability 
involving both an IED and a bipolar disorder.  It is also 
pointed out that the record further identifies various 
personality disturbances of the veteran, including an anti-
social personality disorder or traits thereof, but it is 
noted that personality disorders are not entities for which 
VA compensation is payable.  38 C.F.R. § 3.303(c) (2006).  
Notwithstanding the existence of acquired disability 
regarding the claimed intermittent explosive and bipolar 
disorders, the dispositive fact is that no medical 
professional offers any medical finding or opinion 
specifically linking either disability to the veteran's 
military service or any event thereof.  The only evidence 
thereof, which falls far short of identifying a defined nexus 
to service, is offered by the veteran's treating psychologist 
who in his April 2004 report indicated that the veteran's 
propensity toward aggressive and assaultive behavior was of a 
longstanding duration, without specifying the date of its 
onset.  It, too, is noted that such behavior was found by the 
VA psychologist to be concomitant with the veteran's use of 
illicit drugs and refusal of prescribed psychotropic 
medications and psychotherapy.  

To that extent, the contentions advanced by the veteran as to 
the service incurrence of PTSD and the existence of a nexus 
of currently shown disability to service are unsubstantiated.  
As a layman, the veteran's own personal opinion as to 
diagnosis or etiology of his psychiatric disorder is not 
competent evidence, since he is untrained in the field of 
psychiatry.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a showing of current PTSD disability or 
competent evidence identifying a nexus between the veteran's 
IED/bipolar disorder and his military service, it follows 
that a preponderance of the evidence is against each claim 
and such claims must be denied.  Hickson, supra.  

Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 3.155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under DCs 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic code 5261 (leg, limitation of 
extension) both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In this case, there is evidence of right and left knee 
arthritis.  Specifically, in September 2003, X-rays 
undertaken during the course of a VA medical examination 
identified degenerative arthritis of each knee.  Clinical 
evaluation was at that time undertaken only of the right 
knee, with there being passive flexion to 110 degrees, with 
pain, and extension to five degrees.  Also shown were slight 
effusion and moderate popping of the lateral patellar 
ligament, but without erythema, increased warmth, or 
instability to stress.  The diagnosis was of chronic right 
knee pain, secondary to degenerative joint disease.  

On a VA examination in October 2004, there was no 
instability, effusion, increased warmth, or erythema of the 
right knee.  Only crepitation was found to be present.  
Flexion was to 100 degrees, with pain, and extension to 0 
degrees.  As for the left knee, there, too, was crepitation, 
but without effusion, increased warmth, or erythema.  Slight 
instability of the joint on medial pressure at the knee joint 
was noted.  Flexion was from 0 to 120 degrees, with pain, and 
extension was to 0 degrees, without pain.  As for both knees, 
there was no additional loss of motion with repetitive 
motions and no limitation due to weakness, fatigability, 
incoordination, or flare-ups.  There was likewise found by 
the October 2004 examiner to be no resultant effect upon the 
veteran's usual occupation or daily activities.  The 
diagnosis was of mild bilateral knee strain, with X-rays 
showing bilateral, minimal narrowing of the knee joints 
medially.  

In all, the record does not identify a compensable limitation 
of motion of either knee in association with a degenerative 
arthritic process, although a limitation of flexion of each 
knee is shown, such as to warrant the assignment of not more 
than 10 percent schedular evaluations for each under DC 5003.  
See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  Consideration 
has been given to VAOPGCPREC 9-2004 but the reported degrees 
of limitation of motion do not support separate compensable 
ratings for either knee based upon limitation of flexion and 
extension.  This, in effect, represents a confirmation and 
continuation of the 10 percent knee ratings previously 
assigned by the RO on the basis of arthritic involvement of 
each knee.  However, in addition thereto, a separate 10 
percent rating for a mild left knee impairment, manifested by 
lateral instability or recurrent subluxation, is found to be 
warranted on the basis of the showing of slight instability 
on the VA medical examination in October 2004.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998); Lichtenfels, supra; 38 C.F.R. 
§ 4.71a, DC 5257.  

No rating in excess of that herein assigned on a schedular 
basis is shown, inasmuch as no greater limitation of motion 
is shown to be present, and there is but slight instability 
of the left knee and none of the right knee.  No ankylosis, 
subluxation or recurrent episodes of locking with pain and 
effusion into either knee joint is apparent.  38 C.F.R. 
§ 4.71a, DCs 5256, 5257, 5258 (2006).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca likewise do not 
afford a basis for an increased schedular evaluation for 
either knee because the medical evidence does not show 
additional limitation of flexion or extension of either knee 
due to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a higher rating or 
separate compensable ratings based upon limitation of flexion 
and extension, nor is there any such additional limitation of 
motion due to weakness, excess fatigability, incoordination 
or any other symptom or abnormal objective finding.  

Finally, in terms of the veteran's extraschedular entitlement 
to an increased disability evaluation, the record is devoid 
of evidence indicating that either knee disability has 
required frequent periods of hospitalization or significantly 
affected his employment as a handyman.  In all, the record 
does not indicate that the service-connected knee 
disabilities herein at issue result in a marked interference 
with employment or necessitate frequent periods of 
hospitalization, such as to render inadequate the regular 
schedular criteria.  To that end, there is no basis to refer 
either increased rating claim for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





REMAND

Service connection for a back disorder was established by a 
rating decision of the RO in September 2001, at which time 
such disorder was rated as 40 percent disabling under DC 5293 
as an intervertebral disc syndrome.  In connection with the 
veteran's claim for increase of April 2004, the RO has 
evaluated the veteran's back disorder solely under diagnostic 
criteria for lumbar or lumbosacral strain set forth in DC 
5237, reflecting regulatory changes made effective as of 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (2003).  
Inasmuch as the disorder in question was once evaluated on 
the basis of intervertebral disc syndrome and given that 
indicia thereof continue to be identified by recent 
examination and treatment reports, further medical input and 
adjudication are found to be needed, prior to entry of a 
final decision on appeal.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for a rating in excess of 40 percent for 
a back disorder under all pertinent 
criteria, including those for lumbar 
strain and intervertebral disc syndrome, 
in effect prior to and on and after 
September 26, 2003, 68 Fed. Reg. 51454-
51456 (2003).  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and advised to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
veteran must also be informed that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.  
Such notice must also include that 
pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) 

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's service-connected back disorder 
must be obtained and made a part of his 
claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
severity of his service-connected back 
disorder, to include back strain and 
intervertebral disc syndrome.  The 
relevant evidence in the claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary.  Detailed range of motion 
studies of the thoracolumbar spine must 
be undertaken, and the examiner is 
specifically asked to note any and all 
indicia of an intervertebral disc 
syndrome, including but not limited to 
whether incapacitating episodes (an 
incapacitating episode is defined by 
regulation as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) thereof have occurred, 
and, if so, their duration in weeks and 
the number of such episodes occurring in 
a 12-month period must be fully 
specified.  

Following the range of motion studies, 
the examiner should also note any 
additional limitation of motion of the 
thoracolumbar spine due to pain or flare-
ups of pain, supported by objective 
findings, or any additional limitation of 
motion due to weakness, excess 
fatigability, incoordination or any other 
symptom or abnormal objective finding.  

4.  Lastly, readjudication of the claim 
for increase for disability of the back 
must be undertaken on the basis of all 
applicable evidence and all governing 
legal authority, including the rating 
criteria in effect prior to and on and 
after September 26, 2003, 68 Fed. Reg. 
51454-51456 (2003).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with an appropriate supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


